Citation Nr: 1627454	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating effective June 15, 2010.  The Veteran appealed the initial rating assigned.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In November 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  Pursuant to the Board's remand instructions, the AOJ arranged a new psychological examination of the Veteran and issued a new rating decision in May 2014.  In that decision, the RO increased the initial rating assigned to the Veteran's PTSD from 10 percent to 50 percent.  Because the Veteran is presumed to be seeking the maximum benefit allowed by law, see AB v. Brown, 6 Vet. App. 35, 38 (1993), the RO's decision increasing his PTSD rating did not entirely resolve the issue in this appeal.


FINDING OF FACT

The Veteran's PTSD has not been shown to be manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas or total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated June 2010, the AOJ notified him of all the other elements necessary to establish his claims for service connection, including the disability rating and effective date elements.  This appeal arises from the Veteran's disagreement with the initial disability rating assigned after the RO granted his claim for service connection. Because his claim was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  The RO issued a statement of the case explaining its decision on the Veteran's appeal of the initially assigned rating in July 2011 and a supplemental statement of the case following the increase in the assigned rating to 50 percent in September 2014.
.
Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, during the appeal period, the RO arranged for examinations to determine the severity of the Veteran's PTSD in August 2010 and May 2014.  The Board has carefully reviewed both VA examination reports and finds that the examinations, along with the other evidence, are adequate for rating purposes.  The examination reports contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  The duty to assist also requires the Board to ensure compliance with its March 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In those instructions, the AOJ was ordered to seek the Veteran's assistance in obtaining any outstanding treatment records and, in light of evidence suggesting a possible worsening in the severity of the Veteran's PTSD, to arrange a new examination to assess the current severity of that disability.  The AOJ complied with the first instruction by sending the Veteran a letter in March 2014 and complied with the second by arranging the May 2014 VA examination and obtaining a written report from the examiner.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  For the reasons discussed below, the evidence in this case warrants a uniform 50 percent schedular rating for PTSD.

III. Analysis

The criteria for the currently assigned 50 percent rating for PTSD contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 70 percent rating is warranted when a psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for service connection for PTSD in June 2010, before the effective date of the regulatory change (August 4, 2014).  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's examination reports.

During his Navy service, the Veteran was deployed to an air base in Vietnam, where he worked as an aircraft mechanic.  In support of his claim, he submitted statements describing traumatic incidents in which the base was fired upon by the enemy.  The Veteran's service in Vietnam has been verified and, in August 2010, a VA psychologist diagnosed him with PTSD and opined that his symptoms, including recurrent and intrusive recollections of traumatic events in Vietnam, were related to active duty service.   

The August 2010 examiner assigned a GAF score of 70.  In his opinion, the severity of the Veteran's symptoms most closely approximated the criteria for the initially assigned 10 percent rating, i.e., mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  See 38 C.F.R. § 4.130.  The examiner did not feel that the Veteran's PTSD resulted in deficiencies in judgement, thinking, family relations work, mood or school.  Likewise, the examiner did not feel that the Veteran's PTSD resulted in total occupational and social impairment.  

The August 2010 examination report also includes more specific information about the circumstances of the Veteran's life and the effect of his PTSD symptoms. According to the examiner, the Veteran and his wife have been married since 1971.  They have three adult daughters and four grandchildren and most of the Veteran's social life involves interaction with his family.  The report indicates that the Veteran and his wife attend church regularly.  The Veteran also spends time on woodworking projects and takes hunting and fishing trips with his older brother.  

The examiner described the Veteran as cooperative, friendly, relaxed and attentive.  He did not experience hallucinations or panic attacks.  He also did not experience homicidal or suicidal thoughts.  The examiner described the Veteran's impulse control as good.  His recent and remote memory were normal and he was able to manage his own financial affairs and maintain adequate personal hygiene.

The Veteran's PTSD symptoms, as explained by the August 2010 examination report, included recurrent and distressing recollections of traumatic events, irritability and an exaggerated startle response.  The Veteran told the examiner that he is most distressed when he hears a helicopter, because the noises of a flying helicopter reminds him of his time in Vietnam.  He is also distressed by sirens, which he associates with alerts he remembers at times when the air base in Vietnam was under attack.  When a helicopter approaches, the Veteran said that he will lie down in the grass.  

At the time of the examination, the Veteran had been retired from his job as a forklift driver and warehouse supervisor for almost five months.  The examiner indicated that the reason for the Veteran's retirement was that he became eligible due to his age and the length of time he had worked.  

Based on the August 2010 report, the RO granted service connection for PTSD and assigned an initial rating of 10 percent.  The Veteran appealed on the grounds that the assigned rating understated the severity of his PTSD.  In support of his appeal, he submitted the report of a psychologist in private practice, dated October 2011.  

Like the August 2010 VA examiner, the report of the private psychologist includes a diagnosis of PTSD and describes the Veteran as friendly, cooperative and pleasant.  But the private psychologist assigned a lower GAF score range of between 48 to 54.  

The private psychologist attributed to the Veteran a strong distaste for the company of others.  To avoid crowds, the Veteran said he visits the local Wal-Mart early in the morning to do his shopping.  The Veteran reportedly told the psychologist that he wants nothing to do with his neighbors and dislikes being interrupted when he is doing his woodworking.  The report mentions flashbacks, which happen "almost exclusively when he sees or hears a helicopter that flies overhead."  The examiner observed that the Veteran exhibited significantly anxious mood and behavior where he unknowingly played with his fingers and was unable to maintain concentration.  The Veteran was unable to perform Serial 7s or interpret a proverb.

Although he is an active member of his church, the Veteran told the psychologist that, when he sees fellow parishioners outside of the church, he feels suspicious of their motives and is afraid that they will "laugh at me."  Since his retirement, the psychologist explained, the Veteran has become less sociable than he used to be.  The Veteran's conversation was intelligible and appropriate, but he also appeared "very fidgety" during his interview with the psychologist.  The psychologist also noted hypervigilance.  But there "appears to be absolutely no paranoid or delusional content."  The psychologist wrote that the Veteran adores his family and was successful and attentive in his employment before he retired.  

Pursuant to the Board's remand instructions, the Veteran was examined by a second VA psychologist in May 2014.  The diagnosis was PTSD and, in the examiner's opinion, the severity of his symptoms met the criteria for the increased 50 percent rating assigned by the AOJ later that month.  

The May 2014 examination report indicates that the Veteran remained married to his wife and describes very good relations between them and their adult children, two of whom live fairly close to the Veteran.  According to the examiner, the Veteran still attended church regularly and participated in bible study.  At the time of the examination, he also took daily walks with his wife and their three dogs.   The Veteran was also involved in the American Legion and his wife was involved in the auxiliary.  

According to the May 2014 examiner, the Veteran's symptoms continued to involve recurrent, involuntary and intrusive memories of traumatic events.  In addition to the symptoms described in the earlier VA and private examination reports, the May 2014 report indicated that the Veteran held persistent and exaggerated negative beliefs about himself, others or the world, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, problems with concentrating, difficulty in establishing and maintaining effective work and social relationships, and anxiety.  

According to the examiner, the Veteran remained capable of handling his own financial affairs and there were no restrictions in his ability to independently perform most activities of daily living, e.g., driving, cooking, feeding himself, cleaning, and bathing.  The examiner indicated that, due to his PTSD, recreational activities were moderately impaired.  The examiner also wrote that the Veteran did not retire due to his PTSD and that PTSD symptoms did not render the Veteran incapable of maintaining gainful employment.  The May 2014 examiner did not assign a GAF score.
  
In addition to the examination reports, the Veteran's post-service VA records include a few treatment notes describing his psychiatric symptoms during the period relevant to this appeal.  From the records available, it appears that the Veteran visits his local VA Medical Center regularly for medical treatment.  But most of these visits concern treatment of his service-connected hearing loss and treatment of health difficulties which have not been determined to be related to service, such as his left knee replacement surgery.  In his hearing testimony, the Veteran said that he did not participate in regular treatment for his PTSD and he did not take medications for that purpose.  A nursing note from September 2010 indicates that the Veteran denied thoughts of suicide.  According to a general medicine evaluation dated April 2013, he denied depression, suicidal and homicidal ideation.  A note from a surgery resident dated November 2014 indicates appropriate mood and affect.  

Finally, the Board has considered the Veteran's own written statements and hearing testimony.  At the hearing, the Veteran said that he spent a lot of time woodworking, which he said was therapeutic.  He said he had trouble with directions and, as an example, described getting lost on his way to the RO.  According to the Veteran, he experienced nightmares about Vietnam, but his nightmares were "not tremendously frequent."  He testified that he avoided crowded places and, when he goes shopping, he likes to visit the stores early in the morning to avoid the crowds.  

The Veteran said that he and his wife were "very active in our church."  He also added some more details to the previously available information about his career, explaining that he worked in a manufacturing plant from 1973 until 2010.  He was made a supervisor in 1980, and worked in that capacity until 2005, when another company bought the plant and eliminated many salaried positions.  The Veteran said that he took the option of remaining as an employee and "on the floor" without supervisory responsibilities for another five years, and then retired when he became eligible to do so in 2010.  

The record includes evidence that the Veteran's symptoms meet some of the criteria for the currently assigned 50 percent rating, such as difficulty understanding complex commands - e.g., trouble following the directions to find the location of his hearing - and difficulty establishing and maintaining effective work and social relationships.  In his hearing testimony, he also described periods of anger, which appear to have a similar severity to "panic attacks more than once a week" - another of the schedular criteria for the currently assigned 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

There is not much, if any, evidence suggesting the existence of symptoms satisfying the criteria for a higher 70 percent rating.  There is no evidence that the Veteran has experienced suicidal or homicidal ideation or that he has participated in obsessional rituals which interfere with routine activities.  As far as the Board can discern from the record, the Veteran's speech has not been illogical, obscure or irrelevant.  He has not neglected his personal hygiene.  Nor is his impulse control impaired.  

The Veteran described being suspicious of his neighbors and of some members of his church.  But it would be wrong to say that he has an "inability to establish and maintain effective relationships" id. (emphasis added), which is one of the criteria for a 70 percent rating.  According to all sources of information available, he has strong and affectionate relationships with his wife, daughters and grandchildren.   

The preponderance of the evidence is inconsistent with the argument that the Veteran meets the criteria for a rating higher than the currently assigned 50 percent for PTSD.  The Board has considered the possibility of a staged rating, but in this case, the severity of the symptoms described by the Veteran's private psychologist in October 2011 is similar to the severity of the symptoms described by the May 2014 VA examiner.   Since the evidence suggests that the symptoms indicative of the criteria for a 50 percent rating have existed throughout the appeal period, a uniform 50 percent rating should be assigned.  
	
Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's his anxiety, suspiciousness, chronic sleep impairment and difficulty establishing and maintaining effective relationships, are all specifically contemplated by the schedular criteria.  There is no evidence of frequent hospitalization or marked interference with employment.  Indeed, the Veteran was gainfully employed for 37 years and retired for reasons unrelated to his PTSD. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran has two service connected disabilities: (1) bilateral hearing loss (rated as 90 percent disabling); (2) tinnitus (10 percent).   None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's PTSD creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted lay statements or provided hearing testimony indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary. 

Lastly, the Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  The Board has considered the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009); to date, the Veteran has indicated that his PTSD caused him to retire or that the effects of his PTSD contributed to marginal employment or unemployability.  Rather, during his Board hearing, he testified that he retired after the company that he worked for was bought by a larger company that eliminated salary jobs.  He was given the option of remaining with the company, but chose to retire as he was eligible based on his age.  Therefore, a claim for entitlement to a TDIU rating be considered as part of the claim for an increased rating for PTSD.


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


